Citation Nr: 0210336	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include keratoma and basil cell carcinoma, both claimed as 
secondary to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder.  

(The issue of entitlement to service connection for 
chloracne, claimed as secondary to herbicide exposure, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a skin disability, claimed as secondary to 
herbicide exposure, and post traumatic stress disorder.  The 
veteran responded with a March 1998 Notice of Disagreement, 
and he was issued a December 1998 Statement of the Case.  He 
then filed a January 1999 VA Form 9, perfecting his appeal of 
these issues.  However, in a subsequent July 2000 rating 
decision, the veteran was awarded service connection for post 
traumatic stress disorder, satisfying his appeal of this 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

This appeal also arises from the RO's July 2000 rating 
decision, which awarded the veteran service connection, with 
a 50 percent initial rating effective from May 30, 1997, the 
filing date of the veteran's claim, for post traumatic stress 
disorder.  The veteran responded with an August 2000 Notice 
of Disagreement regarding his initial rating, and was issued 
an April 2001 Statement of the Case.  He then filed a July 
2001 VA Form 9, perfecting his appeal.  The veteran also 
personally testified in September 2001 before a RO hearing 
officer.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for chloracne pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The record does not contain evidence of a medical nexus 
between herbicide exposure and the subsequent development of 
either basil cell carcinoma or keratoma.  

3.  The veteran's post traumatic stress disorder is 
characterized by manifestations most closely analogous to 
total social and occupational impairment.  


CONCLUSION OF LAW

1.  The criteria for the award of service connection for a 
skin disability, to include basil cell carcinoma and 
keratoma, claimed as secondary to herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for the assignment of an increased initial 
rating of 100 percent for post traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45, 620, 45, 
630 (August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claims for an initial rating in excess of 50 percent for post 
traumatic stress disorder, and service connection for a skin 
disability, claimed as secondary to herbicide exposure, 
subsequent to the above-noted change in the law, and the 
requirements of the new law have been satisfied.  While it 
does not appear the veteran and his representative were ever 
advised of the changes in the law brought about under the 
VCAA, the RO has nonetheless afforded the veteran all notice 
and assistance required under the Act.  

By virtue of the December 1998 and April 2001 Statements of 
the Case, and the various Supplemental Statements of the 
Case, the veteran and his representative have been advised of 
the laws and regulations governing the claims on appeal and 
the evidence needed to establish his claim.  With regard to 
his skin condition, he was specifically informed by this 
latter statement that his claim was denied because the 
scientific and medical evidence did not support the 
conclusion that the conditions in issue were associated with 
herbicide exposure.  Hence, he has been given notice of what 
evidence was missing in his attempt to establish his claim 
and what evidence he needed to submit.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  The VA did its part by obtaining  pertinent 
medical treatment records.  The veteran cited treatment at 
Thomas Memorial Hospital, Marshall University and Dr. Donald 
Farmer, all private health care providers, and numerous VA 
medical centers.  The veteran's records from these health 
care facilities have all been associated with the claims 
folder, and he has not identified any additional relevant 
evidence that has not been requested or obtained in 
connection with the issues under discussion.  Finally, the 
veteran has been afforded comprehensive VA examinations in 
connection with his claims.  Hence, adjudication of the 
above-referenced issues is appropriate at this time, and the 
claims are ready to be considered on the merits.  

In summary, the VA has satisfied its duties to notify and to 
assist the appellant, and, as such, further development 
requiring expenditure of VA resources is not warranted.  In 
short, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  In view 
of the foregoing, no possibility of prejudice to the veteran 
is found were the Board to proceed to adjudicate the merits 
of the issues now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

I. Service connection - Skin disability

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  Additionally, 
for veterans identified as having been exposed to herbicides 
during service, service connection may be awarded for certain 
statutorily-enumerated disabilities which manifest to a 
compensable degree within a prescribed time limit subsequent 
to service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2001).  

On December 27, 2001, the President of the United States 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, § 201 of which repealed the former requirement 
that a veteran have a disease listed at 38 C.F.R. § 3.309(e) 
before the presumption of herbicide exposure due to service 
in the Republic of Vietnam attached.  This section of the 
Act, which is effective December 27, 2001, reverses the case 
of McCartt v. West, 12 Vet. App. 164 (1999).  In the McCartt 
case, the U.S. Court of Appeals for Veterans Claims pointed 
out that the wording in both the statutory and regulatory 
provisions then in effect mandated that the presumption of 
exposure to herbicides applies only to those who both served 
in Vietnam and developed a specified disease.  McCartt v. 
West, 12 Vet. App. 164 (1999).  Under 38 U.S.C.A. § 1116 as 
amended, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307(a)(6)(iii)(2001).  The veteran's 
service personnel records confirm that he had service in 
Vietnam between July 1968 and March 1970.  Because this 
revised version of the law is more favorable to the veteran, 
it will be applied to his pending appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

According to an August 1997 VA medical examination report, 
the veteran has a history of keratoma, and basil cell 
carcinoma.  Service connection for certain disabilities, 
specified by statute, may be awarded if a veteran exposed to 
herbicides during service subsequently develops an enumerated 
disability to a compensable degree after service separation.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307 (2001).  However, basil cell carcinoma and keratoma 
are not listed as diseases presumptively associated with 
herbicide exposure.  38 C.F.R. § 3.309(e) (2001).  
Nevertheless, the veteran may still be awarded service 
connection for these disabilities if the record contains 
medical evidence indicating a nexus between these 
disabilities and any incident of service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); see 
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  

In the present case, the veteran's service medical records 
are negative for any diagnosis of keratoma or basil cell 
carcinoma during service.  On his December 1970 service 
separation examination, he checked "no" when asked if he 
had any history of skin disease.  Similarly, a 1972 visit to 
the emergency room at Thomas Memorial Hospital for chest 
pains makes no mention of any skin disease or disorder.  The 
first medical evidence of a skin rash dates to 1980, when the 
veteran was treated for a rash by a private doctor.  A 
history of exposure to herbicides was noted in the treatment 
records, and the veteran described a "terrible itchy rash 
when exposed to the sun" which he had had since working with 
herbicides in the military.  The examiner made a notation to 
"check on Agent Orange"; however, neither basil cell 
carcinoma nor keratoma were diagnosed at that time.  

The veteran was diagnosed with chloracne while being treated 
at Thomas Memorial Hospital in 1986, but this diagnosis was 
attributed to an on-the-job exposure to chlorine gas while he 
was working for a chemical company.  Similarly, the veteran 
was examined at Marshall University in May 1995, following 
the termination of his employment with Occidental Chemical 
Corporation.  A history of exposure to asbestos and organic 
solvents with toxic potential was noted.  Actinic keratoses 
and rosacea were diagnosed by Dr. James Becker, M.D., of 
Marshall University, but neither of these disabilities was 
linked by the examiner to herbicide exposure.  Subsequent 
1997 VA clinical records confirm the removal of black skin 
lesions from the veteran's left ankle in 1997, but these were 
not attributed to any specific cause, and were not diagnosed 
as any specific skin disability.  When the veteran was 
examined by a VA examiner in 1997, the examiner stated that 
the relationship between basil cell carcinoma and Agent 
Orange exposure is "ill-defined" and "noncompensable at 
this point in time"; no comment was made regarding keratoma.  
In the absence of any evidence that the veteran's basil cell 
carcinoma or keratoma results from herbicide exposure 
incurred in active military service, service connection 
cannot be awarded for these disabilities.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002). 

It is also noted that the National Academy of Sciences (NAS) 
findings, recently published in the Federal Register, reveal 
no correlation between skin cancer and herbicide exposure.  
As required by § 3 of the Agent Orange Act of 1991, Public 
Law 102-4, 105 Stat. 11, the Secretary has entered into an 
agreement with the NAS to review and summarize scientific 
findings regarding the association between herbicide exposure 
and diseases suspected to result therein.  Based on its 
research, the NAS has concluded that "there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and skin cancer."  
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42600 (June 24, 2002).  In conclusion, 
because the medical evidence does not establish that either 
basil cell carcinoma or keratoma is related to service, 
service connection for a skin disability as attributable to 
herbicide exposure must be denied.  

II. Increased initial rating - Post traumatic stress disorder

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  When the assignment of an initial rating is under 
consideration, the level of disability for all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran seeks an increased initial rating for his 
service-connected post traumatic stress disorder, initially 
rated as 50 percent disabling.  Post traumatic stress 
disorder is evaluated under Diagnostic Code 9411, which 
provides in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name 	100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships
	70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships	50

38 C.F.R. Part 4, Diagnostic Code 9411 (2001).

In the present case, the veteran has been afforded VA 
examinations in August 1997, March 2000, and October 2001, 
and the reports of these examinations have been associated 
with the claims file.  Also, reports of his outpatient 
psychiatric treatment, which date back to 1997, have also 
been obtained.  For the reasons to be discussed below, an 
increased initial rating of 100 percent is warranted for the 
veteran's service-connected post traumatic stress disorder 
since service connection was granted.  

According to the veteran's psychiatric examinations and 
outpatient treatment notes, he has significant social 
impairment; he has been divorced twice, and has little 
contact with any members of his family, other than his 
mother, with whom he resides.  He also reported few if any 
social contacts, indicating near total social impairment.  A 
history of suicidal ideation was noted on examinations in 
August 1997 and March 2000.  The veteran has also had 
problems with violent outbursts, as evidenced by an August 
2001 criminal complaint.  Finally, the veteran has been 
assigned consistently low Global Assessment of Functioning 
(GAF) scores; a score of 41 was assigned in October 1998, a 
score of 30 assigned in October 2000, and most recently a 
score of 40 was assigned in October 2001.  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Global Assessment of Functioning 

91-100 Superior functioning in a wide 
range of activities, life's problems 
never seem to get out of hand, is sought 
out by others because of his or her many 
positive qualities.  No symptoms.

81-90 Absent or minimal symptoms (e.g., 
mild anxiety before an exam), good 
functioning in all areas, interested and 
involved in a wide range of activities, 
socially effective, generally satisfied 
with life, no more than everyday problems 
or concerns (e.g., an occasional argument 
with family members).

71-80 If symptoms are present, they are 
transient and expectable reactions to 
psychosocial stressors (e.g., difficulty 
concentrating after family argument); no 
more than slight impairment in social 
occupational, or school functioning 
(e.g., temporarily falling behind in 
schoolwork).

61-70 Some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some 
difficulty in social occupational, or 
school functioning (e.g., occasional 
truancy or theft within the household), 
but generally functioning pretty well, 
has some meaningful interpersonal 
relationships.

51-60 Moderate symptoms (e.g., flat 
affect and circumstantial speech, 
occasional panic attacks) OR moderate 
difficulty in social, occupational, or 
school functioning (e.g., few friends, 
conflicts with peers or co-workers).

41-50 Severe symptoms (e.g., suicidal 
ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious 
impairment in social, occupational or 
school functioning (e.g., no friends, 
unable to keep a job).

31-40 Some impairment in reality testing 
or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) 
OR major impairment in several areas, 
such as work or school, family relations, 
judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects 
family, and is unable to work; child 
frequently beats up younger children, is 
defiant at home, and is failing at 
school).

21-30 Behavior is considerably influenced 
by delusions or hallucinations OR serious 
impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) 
OR inability to function in almost all 
areas (e.g., stays in bed all day, no 
job, home, or friends).

11-20 Some danger of hurting self or 
others (e.g., suicidal attempts without 
clear expectation of death; frequently 
violent; manic excitement) OR 
occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) OR 
gross impairment in communication (e.g., 
largely incoherent or mute).

1-10 Persistent danger of severely 
hurting self or others (e.g., recurrent 
violence) OR persistent inability to 
maintain minimal personal hygiene OR 
serious suicidal act with clear 
expectation of death.

0 Inadequate information. 

American Psychiatric Association, Quick Reference to the 
Diagnostic Criteria from DSM-IV 46 (1994)

As is noted by the applicable regulations, it is not expected 
that all cases will show all the findings specified for 
various grades of disability.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of the rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2001).  In light of 38 C.F.R. 
§ 4.7 and based on the medical evidence of record, the 
manifestations of the disability are most closely analogous 
to the rating of 100 percent; thus, a 100 increased initial 
rating is warranted.  

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Since the veteran filed his claim, his service 
connected PTSD has presented a degree of impairment equal to 
a 100 percent (total) rating.  In conclusion, an increased 
initial rating of 100 percent is warranted for the veteran's 
post traumatic stress disorder.  



ORDER

Entitlement to service connection for a skin disability, to 
include basil cell carcinoma and keratoma, is denied.  

Entitlement to an increased (total) initial rating of 100 
percent for post traumatic stress disorder is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

